Citation Nr: 0907204	
Decision Date: 02/26/09    Archive Date: 03/05/09

DOCKET NO.  07-21 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Whether the Veteran was a "fugitive felon" under 
38 U.S.C.A. § 5313B for the period from December 27, 2001 to 
May 25, 2004, and if not, whether he is entitled to 
restoration of benefits for that period.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel


INTRODUCTION

The Veteran had active duty service with the United States 
Air Force from October 1977 to August 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a August 2006 Administrative Decision 
by the St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA) that terminated the 
Veteran's benefits between December 27, 2001 (the effective 
date of 38 U.S.C.A. § 5313B, pertaining to "fugitive 
felons"), and May 25, 2004 (the date of the Veteran's 
arrest), based on a determination that the Veteran was a 
"fugitive felon" during that time.  The Togus, Maine, RO 
now has jurisdiction over the Veteran's claim.

The Board notes that the Veteran was informed originally in 
April 2004 that VA determined that he was a fugitive felon.  
In June 2004, the Veteran was notified that his benefits were 
terminated effective December 27, 2001, and that he had 
received overpayment of benefits in the amount of $63,831.39 
because of the termination.  The Veteran subsequently 
requested that his benefits be reinstated.  In a July 2004 
letter, he was notified that his benefits were reinstated 
because VA had received notification that the Veteran was 
"cleared of fugitive felon status."

In February 2006, VA sent the Veteran a letter again 
informing him that VA determined he was a "fugitive felon" 
as of December 2001, and proposing that his benefits would be 
stopped unless VA received evidence that the Veteran had not 
been a "fugitive felon"; VA did not explain to the Veteran 
the discrepancy between its February 2006 letter and the July 
2004 determination that he was not a "fugitive felon."  

In August 2006, VA sent a letter to the Veteran informing him 
that VA had taken action to terminate his benefits, and that 
it would begin withholding his benefits.  A second August 
2006 letter informed the Veteran that the amount of 
overpayment he had received was $63,335.06.

The Board further notes that the Veteran submitted a claim 
for equitable relief, separate from this pending action, 
which was denied by the Secretary of Veterans Affairs in 
February 2008.  The decision by the Secretary is not on 
appeal here, and in fact, could not be appealed to the Board.  
See Darrow v. Derwinski, 2 Vet. App. 303 (1992).

The Veteran was provided a hearing before a Decision Review 
Officer at the Togus, Maine, RO in April 2007.  A transcript 
of that hearing was prepared and included in the Veteran's 
claims folder, and has been considered by the Board in 
conjunction with his appeal.

The Veteran requested a hearing at the Board on his VA Form 9 
Appeal, and a hearing was scheduled for September 2, 2008.  
The Veteran was notified of the scheduled hearing in July 
2008, but did not appear for the hearing.  Since he did not 
appear and did not request a postponement, his request is 
considered to be withdrawn.  38 C.F.R. § 20.704(d).

The decision below is confined to discussion of the issue 
involving whether the veteran was a fugitive felon, and 
whether benefits were properly withheld under 38 U.S.C.A. 
§ 5313B.  While the veteran's request for a waiver of the 
overpayment created during his fugitive felon status was 
denied in March 2008, the Veteran has not perfected an appeal 
as to that matter, and it is not before the Board at this 
time. 


FINDINGS OF FACT

1.  In January 1993, the Veteran was charged with burglary, a 
felony under Florida law.  He was put on probation under 
Chapter 948 of the Florida Statutes Annotated in April 1994, 
and subsequently violated the conditions of that probation; a 
warrant was issued for his arrest in September 1994.

2.  Provisions found at 38 U.S.C.A. § 5313B, dealing with the 
nonpayment of benefits to "fugitive felons" became 
effective as of December 27, 2001. 

3.  The Veteran was arrested on May 25, 2004, and in June 
2004, was adjudged guilty of the crime of burglary.


CONCLUSIONS OF LAW

1.  Under Florida law, burglary is a felony.  Fla. Stat. 
§ 810.02 (1994).

2.  Under Florida Statutes Annotated section 948.01, 
probation may not be imposed without, at minimum, a plea of 
nolo contendere by a defendant; under Florida law, a plea of 
nolo contendere is an admission of the facts for the purpose 
of the pending prosecution.  Vinson v. State, 345 So. 2d 711 
(Fla. 1977).

3.  Between December 27, 2001, and May 25, 2004, the Veteran 
was a "fugitive felon"; the criteria for restoration of 
payment of the Veteran's disability compensation benefits 
prior to May 25, 2004, have not been met. 38 U.S.C.A. § 5313B 
(West 2002); 38 C.F.R. § 3.665(n) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The essential facts are not in dispute; the case rests on the 
interpretation and application of the relevant law.  The 
Veterans Claims Assistance Act of 2000 (VCAA) does not affect 
matters on appeal when the issue is limited to statutory 
interpretation.  See Mason v. Principi, 16 Vet. App. 129 
(2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the 
law and not the evidence is dispositive the Board should deny 
the claim on the ground of the lack of legal merit or the 
lack of entitlement under the law); VAOPGCPREC 5-2004 (June 
23, 2004) (VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim 
where the undisputed facts render the claimant ineligible for 
the claimed benefit).  Thus, the Board need not consider VA's 
application of the VCAA at this time.

Fugitive Felon Status and the Claim for Entitlement to a 
Restoration of Benefits

An information filed by the State Attorney of the Ninth 
Judicial Circuit in Orange County, Florida, in January 1993, 
accused the Veteran of, inter alia, burglary.  There is no 
evidence of an adjudication of guilt in 1994, but in April 
1994, the Veteran was placed on probation under the authority 
of Florida Statutes Annotated, Chapter 948.  The Veteran was 
required to comply with various mandatory conditions as part 
of his probation.  In September 1994, an arrest warrant for 
the Veteran was signed by a judge of the Orange County, 
Florida, Circuit Court, based on a sworn affidavit by the 
Veteran's probation officer that the Veteran had violated 
terms of his probation.

The Veteran was arrested on the warrant on May 25, 2004, 
after moving back to the United States from Costa Rica.  He 
was arraigned on the violation of probation on June 2, 2004, 
at which time he "admitted violating the condition[s] of the 
Affidavit and Warrant of Violation of Probation"; the court 
then "found the Defendant violated the condition[s] of 
probation" and revoked his probation.  Also on June 2, 2004, 
the Veteran was adjudicated guilty of burglary and criminal 
mischief.  He was sentenced to 49 days in the Orange County 
Jail, with 49 days credit for time served, and was thus 
released.  None of the facts surrounding the warrant, arrest, 
or conviction are in dispute.

A veteran who is otherwise eligible for a benefit under VA 
regulations may not be paid or otherwise provided such 
benefit for any period during which such veteran is a 
"fugitive felon".  38 U.S.C.A. § 5313B (hereinafter, the 
Fugitive Felon Law).  The term "fugitive felon" "means a 
person who is a fugitive by reason of . . . fleeing to avoid 
prosecution, or custody or confinement after conviction, for 
an offense, or an attempt to commit an offense, which is a 
felony under the laws of the place from which the person 
flees; or . . . violating a condition of probation or parole 
imposed for commission of a felony under Federal or State 
law."  Id.  

Without addressing all of the relevant facts, the Board finds 
that the Veteran did not flee to avoid prosecution, or 
custody or confinement after conviction.  Briefly, the Board 
notes the Veteran's allegations that, after the 1994 warrant 
was issued but before his 2004 arrest, he lived in Florida 
for multiple years, he obtained a United States passport 
without incident, and he came in and out of the United States 
without being notified by the United States Customs and 
Border Patrol that there was an outstanding warrant.  None of 
these facts are disputed.  There is no evidence that prior to 
2004 the State of Florida alerted the Veteran that a warrant 
had been issued for his arrest, nor is there evidence 
suggesting that the Veteran knew a warrant existed during 
that time period.  Based on these facts, the Board finds that 
the Veteran never fled to avoid prosecution, or custody or 
confinement after conviction.  Regardless of these facts, VA 
properly discontinued benefits for the Veteran over the 
period in question since he violated "a condition of 
probation or parole imposed for commission of a felony under 
Federal or State law."  See Fugitive Felon Law, as 
38 U.S.C.A. § 5313B.

As addressed above, the evidence is clear and undisputed that 
in September 1994 a warrant was issued for the Veteran's 
arrest on allegations of violation of conditions of his 
probation.  The Board must determine if that probation was 
"imposed for commission of a felony."  In criminal law, 
"commission" means "[t]he act of doing or perpetrating (as 
a crime)".  Black's Law Dictionary 286 (8th ed. 2004).  The 
Veteran's case is complicated by the fact that he was not 
adjudged guilty of the crimes he was accused of until June 2, 
2004.  

Florida law holds that the commission of burglary is a 
felony.  Fla. Stat. § 810.02 (1994).  In Florida courts, as 
in other United States jurisdictions, an individual is 
"presumed innocent until proven guilty."  See Griner v. 
State, 322 So. 647, 647 (Fla. App. 1975).  There are 
circumstances, however, in which an individual is adjudged to 
have committed a crime without having an adjudication of 
"guilt" imposed.  For the reasons discussed below, the 
Board finds that the Orange County Circuit Court imposed 
probation on the Veteran in 1994 based on his commission of a 
felony.  

The Veteran was sentenced to probation under Florida Statutes 
Annotated, Chapter 948.  Under Chapter 948, "[a]ny court of 
the state having original jurisdiction of criminal actions 
may . . ., either with or without an adjudication of the 
guilt of the defendant, hear and determine the question of 
the probation of a defendant in a criminal case . . . who has 
been found guilty by the verdict of a jury, has entered a 
plea of guilty or a plea of nolo contendere, or has been 
found guilty by the court trying the case without a jury."  
Fla. Stat. § 948.01(1) (1994).  The statute goes on to state 
that "[i]f it appears to the court upon a hearing of the 
matter that the defendant is not likely again to engage in a 
criminal course of conduct and that the ends of justice and 
the welfare of society do not require that the defendant 
presently suffer the penalty imposed by law, the court, in 
its discretion, may either adjudge the defendant to be guilty 
or stay and withhold the adjudication of guilt; and, in 
either case, it shall stay and withhold the imposition of 
sentence upon such defendant and shall place the defendant 
upon probation."  Fla. Stat. § 948.01(2) (1994).

Considering the statutory law in light of the fact that the 
Veteran was adjudged guilty of burglary and criminal mischief 
in 2004, it is evident that the Veteran was not adjudged 
guilty in 1994.  Probation does not require an adjudication 
of guilt, but for probation to be imposed under section 
948.01, the Veteran must have at least "been found guilty by 
the verdict of a jury, ha[ve] entered a plea of guilty or a 
plea of nolo contendere, or ha[ve] been found guilty by the 
court."  Of these possibilities, all involve a finding of or 
an admission of guilt (i.e., a finding that the Veteran 
committed the crime of burglary), except a plea of nolo 
contendere.  A nolo contendere plea, though, still acts as an 
admission to the commission of the crime by the accused.  See 
Vinson v. State, 345 So. 2d 711, 713 (Fla. 1977) (holding 
that "[a] plea of nolo contendere admits the facts for the 
purpose of the pending prosecution.").

As probation could not have been imposed without, at minimum, 
a plea of nolo contendere, the Veteran must have either been 
found guilty, with actual adjudication of guilt withheld, or, 
have admitted the facts of the case (the commission of the 
crime of burglary, a felony) for the purposes of the 
prosecution through a plea of nolo contendere.  Thus, even 
without an adjudication of guilt in 1994, under Florida 
Statutes Annotated section 948.01, the probation was imposed 
based on the "commission of a felony."  

The Board thus finds that under the Fugitive Felon Law, the 
Veteran was a "fugitive felon" between December 27, 2001 
(the effective date of the Fugitive Felon Law), and May 25, 
2004 (the date of his arrest).  38 U.S.C.A. § 5313B(b)(1)(B); 
38 C.F.R. § 3.665(n)(2)(ii).  During the time he was a 
"fugitive felon", he was not entitled to receive benefits, 
and he is therefore not entitled to the restoration of the 
benefits prior to May 25, 2004.



ORDER

Entitlement to restoration of benefits prior to May 25, 2004, 
is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


